Citation Nr: 1036105	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-10 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the 
knees, to include Osgood-Schlatter's disease and degenerative 
joint disease of the knees.

2.  Entitlement to service connection for a disability of the 
hips, to include arthritis of the hips, claimed as secondary to 
Osgood-Schlatter's disease.

3.  Entitlement to service connection for a back disorder, to 
include degenerative arthritis of the lumbar spine, claimed as 
secondary to Osgood-Schlatter's disease.

4.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he developed Osgood-Schlatter's disease 
in service and the disorder has lead to degenerative joint 
disease of the knees, hips, and back.

His service treatment records reflect complaints of knee pain 
after falling on both knees while playing football.  He was 
diagnosed with Osgood-Schlatter's disease.  X-rays of the knees 
were normal.  Although his separation examination report reflects 
a normal clinical evaluation of the lower extremities, he 
reported having arthritis, swollen or painful joints, and cramps 
in the legs.

Post service medical records reflect right knee and back pain 7 
and 12 years after discharge, respectively.  In January 1979, he 
reported complaints of right knee pain for the past three months 
and underwent exploration of the lateral compartment and lateral 
meniscectomy.  In June 1984, he complained of pain in the right 
hip/buttock for the past three weeks.  He underwent 
chymonucleolysis and discography at L4-5 the following month.  
October 1995 x-rays revealed mild to moderate spinal stenosis at 
the L4-5 level.  April 2004 x-rays revealed degenerative disc 
changes of L4-5; mild superolateral joint space narrowing of both 
hips, probably reflective of very early osteoarthritic change; 
osteoarthritic changes involving predominantly the lateral joint 
compartment of the right knee with joint space narrowing and mild 
involvement of the patellofemoral joint; and no evidence of joint 
space narrowing, joint effusion, or bone abnormality of the left 
knee.  

A May 2006 VA examination report reflects a history of heavy 
maintenance work on ships in service, working in a coal mine 
until 2004, and undergoing an arthrotomy of the right knee to 
remove a torn meniscus.  The Veteran denied any history of injury 
to his knees.  The examiner noted that x-rays revealed 
significant loss of disc space from L1-2 to L5-S1; normal 
appearing hips; slight loss of lateral compartment joint space 
and some osteophytes on the lateral joint line of the right knee; 
and a normal left knee.  After examination, the examiner noted 
that the Veteran had no hip problems, and that all hip symptoms 
were from his back.  The examiner provided diagnoses of 
degenerative arthritis of the lumbar spine and right knee.  The 
examiner opined that these conditions were as the result of aging 
and hard work in the coal mines for 30 plus years.  The examiner 
added that there is no correlation between these conditions as 
they all occur independently.  The examiner explained that the 
arthritis of the right knee is secondary to the torn meniscus 
which has been removed.  

A September 2006 VA examination report reflects a history of 
Osgood-Schlatter's disease in service, working in a coal mine 
until 2004, and an arthrotomy of the right knee for a torn 
lateral meniscus.  The Veteran denied any history of injuries in 
service.  The examiner noted that May 2006 x-rays revealed 
degenerative joint disease of both knees, right worse than left.  
The examiner stated that there is no medical evidence that 
Osgood-Schlatter's disease leads to degenerative joint disease.  
The examiner then opined that the Veteran's degenerative joint 
disease of the right knee was not caused by or a result of 
Osgood-Schlatter's disease, but rather by overuse during his 
lifetime and likely hastened by the previous surgery.

Given the above, the Board first notes that, contrary to the 
Veteran's report during the above VA examinations, his service 
treatment records show that he injured his knees in service.  
They reflect that his knee pain began after falling on them while 
playing football.  Thus, the RO should obtain a supplemental 
opinion on whether his current knee disabilities are related to 
this in-service injury.  If the examiner finds that they are, 
then the examiner should be asked to provide an opinion on 
whether the Veteran's disabilities of the back and hips were 
caused or aggravated by the knee disabilities.

The Board next notes that there is a question of whether the 
Veteran has arthritis of the hips and left knee.  As regards the 
hips, while April 2004 x-rays showed early osteoarthritic change, 
May 2006 x-rays were normal.  As for the left knee, while one 
examiner interpreted May 2006 x-rays as normal, another examiner 
interpreted them as showing degenerative joint disease.  Thus, 
the RO should obtain a supplemental opinion on whether there is 
degenerative joint disease of the hips and left knee.

Further RO action is also needed to comply with the notice 
requirements of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability and 
effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the Veteran has not been 
provided notice of the type of evidence necessary to establish a 
disability rating or effective date for the claims on appeal.  
Thus, proper notice should be provided on remand.

The RO should then assist the Veteran in obtaining any additional 
evidence identified following the current procedures set forth in 
38 C.F.R. § 3.159.  In this regard, in January 2006, he 
identified Dr. Koay and Fairmont General Hospital as sources of 
information.  He also enclosed partial medical records from these 
providers.  The RO asked him to submit complete authorization 
forms to allow VA to request records from these providers.  The 
record is unclear as to whether he submitted these forms or, if 
he did, whether the RO has made adequate effort to obtain 
treatment reports from these providers.  Thus, the RO should 
advise the Veteran that the record contains the partial records 
from Dr. Koay and Fairmont General Hospital submitted by him and 
ask whether any additional treatment reports need to be obtained.

As the above claims being remanded could affect the claim for a 
TDIU, the Board finds that the claims are inextricably 
intertwined and a Board decision on the latter claim at this time 
would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative corrective VCAA notice that 
includes an explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal in accordance with Dingess, 19 Vet. 
App. 473.  The letter should also advise the 
Veteran that the record contains the partial 
records from Dr. Koay and Fairmont General 
Hospital submitted by him and ask whether any 
additional treatment reports need to be 
obtained from these providers.

2.  The RO should assist the Veteran in 
obtaining any additional evidence identified 
following the current procedures set forth in 
38 C.F.R. § 3.159.  

3.  The RO should then arrange for the 
Veteran's claims file to be reviewed by a VA 
physician with appropriate expertise to 
obtain a supplemental opinion on the nature, 
extent, and etiology of any disabilities of 
the knees, hips, and back.  

The physician should list all current 
disabilities of the knees, hips, and back, 
specifically noting whether there is any 
arthritis in the hips and left knee.  The 
physician should review the April 2004 and 
May 2006 x-rays.

Please review the records contained in the 
claims folder and provide an opinion with 
respect to the following questions:

With respect to the knees:

a.  Is the Veteran's s Osgood-Schlatter's 
disease in both knees considered a congenital 
or developmental defect; or, is it an 
acquired disease process?  In addressing this 
question, the physician should specifically 
state what a development defect is and 
whether the Veteran's Osgood-Schlatter's 
disease fits into such definition.  The 
physician should cite to any relevant medical 
text in supporting his/her opinion.

b.  If the Veteran's bilateral Osgood-
Schlatter's disease is found to be a 
congenital or developmental defect, was there 
a worsening of this disease during service?  
In addressing this question, the physician is 
asked to specify whether there was a 
permanent worsening of the underlying 
pathology of this disease process, resulting 
in any current disability, namely 
degenerative joint disease of the right 
and/or left knee; and if so, was such a 
worsening of the underlying pathology due to 
the natural progress of the disease; or was 
it due to an in-service superimposed injury, 
namely the injury that the Veteran sustained 
to the knees while playing football?

c.  If the Veteran's bilateral Osgood-
Schlatter's disease is found to be an 
acquired disease process, is it at least as 
likely as not (50 percent or greater 
probability) that such disease had its onset 
during service, or was otherwise caused by 
any incident that occurred during service, 
namely the injury that the Veteran sustained 
to the knees while playing football?

d.  Is it at least as likely as not (50 
percent or greater probability) that any 
current disability of the knees (other than 
Osgood-Schlatter's disease), including 
degenerative joint disease, had its onset 
during service, or was otherwise caused by 
any incident that occurred during service, 
namely the injury that the Veteran sustained 
to the knees while playing football?  Is it 
at least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed degenerative joint disease of the 
knees was manifested within the one year 
after the Veteran's discharge from service in 
December 1971?

With respect the hips:

a. Has the Veteran developed any disability 
of the right and/or left hip?  If so, please 
specify: (i) the diagnosis (or diagnoses); 
(ii) which hip is affected; and/or, (iii) if 
the condition is bilateral.

b. If the Veteran is found to have any 
current disability of the right and/or left 
hip, including arthritis, then the physician 
should address the following questions:

(i) Is it at least as likely as not (50 
percent or greater probability) that any 
current disability of the hips, including 
arthritis, had its onset during service, or 
was otherwise caused by any incident that 
occurred during service, namely the fall that 
the Veteran sustained while playing football?  
Is it at least as likely as not (50 percent 
or greater probability) that any currently 
diagnosed arthritis of the hips was 
manifested within the one year after the 
Veteran's discharge from service in December 
1971?

(ii) Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's bilateral Osgood-Schlatter's 
disease is the cause of any current 
disability of the hips, including arthritis?

(iii) Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's bilateral Osgood-Schlatter's 
disease caused a worsening of any current 
disability of the hips, including arthritis, 
beyond the natural progress of any disability 
involving the hips?

With respect to the back:

a. Is it at least as likely as not (50 
percent or greater probability) that any 
current back disorder, including degenerative 
arthritis of the lumbar spine, had its onset 
during service, or was otherwise caused by 
any incident that occurred during service, 
namely the fall that the Veteran sustained 
while playing football?  Is it at least as 
likely as not (50 percent or greater 
probability) that degenerative arthritis of 
the lumbar spine was manifested within the 
one year after the Veteran's discharge from 
service in December 1971?

b. Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's bilateral Osgood-Schlatter's 
disease is the cause of any current back 
disorder, including degenerative arthritis of 
the lumbar spine?

c. Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's bilateral Osgood-Schlatter's 
disease caused a worsening of any current 
back disorder, including degenerative 
arthritis of the lumbar spine, beyond the 
natural progress of the back disorder?

A complete rationale must be given for all 
opinions expressed, and the foundation for 
all conclusions should be set forth.  

If the physician is unable to answer the 
above questions without an examination, the 
RO should schedule the Veteran for an 
appropriate VA examination.

4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

